Citation Nr: 1411125	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1. Entitlement to service connection for a claimed right knee disorder. 

2. Entitlement to service connection for sleep apnea, claimed as sleep problems. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 1980. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the RO. 

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issue of service connection for sleep apnea is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The currently demonstrated arthritis of the right knee is shown as likely as not to be due to changes noted during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his current disability manifested by degenerative arthritis of the right knee is due to disease or injury that was incurred in service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time

Here, the Veteran's service treatment records document that he complained of right knee pain on several occasions while on active duty.  These records reflect that the Veteran was diagnosed with a knee strain and mild arthritis.  In fact, a November 1977 treatment record reported that X-ray studies showed "early arthritis" of the right knee.  The Board also observes that this was not an isolated finding as the Veteran was reported to have had "arthritis" in December 1977 and February 1978.

In a February 2008 statement, the Veteran reported that he had not received any treatment for his right knee following his separation from service.  

During a May 2008 VA examination, the Veteran complained of having pain and occasional swelling in his knee.  A clinical examination revealed findings of "mild medial joint space narrowing consistent with . . . early degenerative arthritis."

Given its review of the record, the Board finds the evidence to be in relative equipoise is showing the current arthritis of the right knee as likely as not are related to changes that were initially noted during the Veteran's period of active service.  VA regulation provides that subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 

Upon review, the record does not reflect that there were any intercurrent causes for the Veteran's right knee arthritis.  

While the May 2008 VA examiner indicated that the Veteran's in-service right knee complaints and diagnosed arthritis were not related to his current arthritis, the examiner did not provide any rationale for this opinion. See Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet.App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.').

Moreover, the Board notes that the record contains a March 2011 statement from the Veteran's private physician who states that he had degenerative joint disease in his right knee while on active service and that his condition has "progressively worsened since then."   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for arthritis of the right knee is granted.


REMAND

The service treatment records document that the Veteran complained of difficulty sleeping while on active duty.  It was noted that he would experience nightmares and wake with anxiety.  See, e.g., a January 1979 treatment record.  

During the March 2013 hearing, the Veteran testified that he snored while on active duty and would occasionally wake up with his heart racing.  See the hearing transcript, pages 17, 20.

During the May 2008 VA examination, the Veteran reported being frightened by his sleep apnea.  Specifically, he stated that he experienced coughing, tachycardia and "struggling to get back" when he woke after an episode of sleep apnea.  

In a May 2008 respiratory examination, a VA examiner stated that the Veteran's sleep apnea was not related to his in-service sleeping problems.  However, because the examiner did not provide any rationale for this conclusion, a new medical opinion is required. 

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment for sleep apnea (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO in support of his claim.

2. The RO then should have the Veteran scheduled for a VA examination in order to determine the nature and likely etiology of the claimed sleep apnea.  the Veteran's claims file should be made available to the examiner for review.  After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he suffers from sleep apnea that had its clinical onset during service or otherwise is due to an event or incident of his period of active service.  The examiner should specifically comment on the Veteran's in-service sleep complaints. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


